DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is currently being examined. 

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2005/0266184) in view of Ishii et al. (US 2011/0034615).
Regarding claim 1, Kobayashi (Paragraph 9) teaches a coating composition comprising an aqueous polymer dispersion and water-dispersible rosins. The aqueous polymer dispersion can be a water-dispersible polymer binder (Paragraphs 17-21) that can be polyurethane (Paragraph 32). The amount of the aqueous polymer dispersion in the layer is most preferably 50% to 90% by mass based on the mass of the layer (Paragraph 29). The composition can further comprise silica filler with a small particle diameter, to not roughen the surface of the image receiving layer, at preferably 5 to 
While Kobayashi does not specifically disclose the size of the silica filler, Kobayashi (Paragraphs 82 and 88) discloses particle sizes for silicon dioxide (silica) or other inorganic fillers having a preferable average particle size of from 4 to 30 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose silica filler particles with an average size from 4 to 30 microns, since Kobayashi teaches this as a preferred particle size for solid particles. This range fully encompasses the claimed silica particle size. 
Kobayashi (Paragraphs 82-88) further teaches that the composition can include matting agents such as acrylic or polystyrene matting agents with an average particle size of from 1 to 100 microns, preferably from 4 to 30 microns, at an amount of from 0.01 to 0.5 g/m2. The overall mass of the dried coating (Paragraph 142) can be from 1 to 20 g/m2. 
Kobayashi does not teach that the acrylic or polystyrene particles have protrusions of silicone resin powder as protrusions on a surface of the acrylic or polystyrene particles.
Ishii (Paragraph 13) teaches organic resin particles with polyorganosiloxane (silicone) projections on the surface of the organic resin particles. The organic resin particles can be made up of acrylic or polystyrene (Paragraph 44). The average particle size of the particles can be selected for a desired use or application (Paragraph 45) and there are example particles with particle sizes as claimed and within the range of Kobayashi. The particles provide light diffusivity (matting) when added to various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicone resin protrusion coated acrylic or polystyrene particles of Ishii, as the acrylic or polystyrene matting particles of Kobayashi, in order to have particles that are not cohesive with each other, not inferior in fluidity, not difficult to handle and not difficult to disperse uniformly and that provide light diffusivity to the coating of Kobayashi.
Given the above amount of the binder in the layer and amount of matting agent in the layer, the teachings of Kobayashi in view of Ishii encompass content of the silicone mixed matting agent as claimed. 

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
Applicants argue that Ishii et al. (US 2011/0034615) is silent regarding a water-dispersible polyurethane. However, that feature is taught by newly cited Kobayashi et al. (US 2005/0266184). Ishii teaches the use with various plastics and rubbers (Paragraph 4) and thus, does not exclude the use in a composition such as Kobayashi.
Applicants argue unexpected results for the claimed composition for matte effect, anti-blocking, abrasion resistance and dispersibility. However, Ishii specifically discloses that the particles provide light diffusivity (matting), anti-blocking and wear resistance 
Applicants argue that the particles have been chosen for a specific refractive index range and the differences between the refractive indices with the composition cause an extinction interference phenomenon which causes the desirable matte effect. However, the only reference to this extinction effect in the Specification is directed to using any of organic particles, wax-based dulling agents or silica-based dulling agents to replace some inorganic particle content and thus, does not show an unexpected result for the particular materials of claim 1.
Applicants request for rejoinder is noted. However, since no claims are currently deemed allowable, rejoinder will not be considered at this time. 
Due to amendments to the claims, the rejections from the October 9, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       



March 30, 2021